EVERETT, Chief Judge
(concurring in the result):
Immediately after the Government rested, defense counsel stated: “At this time the accused would like to take the stand and tell his side of the story,” whereupon appellant was sworn and answered identifying questions asked by the trial counsel. Then the military judge remarked: “Pro*328ceed. Oh, you would just like to tell your story? All right.” Thereupon appellant gave an uninterrupted narrative which occupies fifty-nine lines in the record of trial. At the conclusion thereof, the military judge stated: “Trial counsel. Your witness.” There followed cross-examination by the trial counsel, after which — without inquiring if the defense counsel had any questions — the judge invited questions from the court members. The ensuing questions and answers occupy about three pages of the record of trial. Next, the judge asked if trial counsel had any further questions; at the end of the recross-examination, there occurred the discussion of alibi which is quoted in the principal opinion. 14 M.J. 322,324-325.
Since defense counsel, who was active during the other portions of the trial, remained completely silent during all of these events and was not even invited by the judge to pose questions to appellant, it seems clear that (a) defense counsel believed his client’s testimony would be false; (b) he was seeking to perform his professional responsibility not to abet the commission of perjury1; and (c) he had in some way alerted the military judge to his problem. Of course, the record of trial does not reveal on what basis defense counsel reached his own conclusion that Radford’s version of events was false or whether he had made any effort to withdraw as counsel.
As the judge obviously was well aware of defense counsel’s difficult position, he should have made every effort not to exacerbate it. Instead, by discussing in open court the absence of notice of an alibi defense,2 he helped highlight the divergence of views between appellant and his counsel. Perhaps the occurrences up to this point “amounted to such an unequivocal announcement to the fact finder” of the defense counsel’s disbelief in Radford’s testimony “as to deprive appellant of due process.” See Lowery v. Cardwell, 575 F.2d 727, 730 (9th Cir.1978).3
In any event, at some point in these rather unusual proceedings the military judge became subject to a duty to determine whether the trial could properly continue in light of the conflicting positions taken by appellant and his lawyer.4 The Court of Military Review concluded, “When counsel requested withdrawal from the case, the military judge should have inquired if the accused wished to proceed with his appointed counsel.” 9 M.J. 769, 772 (1980). The dissent agrees “that the military judge, in the face of defense counsel’s request to be excused, should have conducted an inquiry of the accused to determine whether there had been an irreconcilable conflict between them which might impair defense counsel’s ability to adequately provide assistance to the accused.” 14 M.J. 322, 330 (footnote omitted). However, both Judge Cook and the court below take the view that this failure was nonprejudicial.
In that respect, I cannot subscribe to their position. Perhaps, in a DuBay hear*329ing5 the record of trial might be supplemented by additional facts which would disprove that appellant had been prejudiced by the judge’s failure to make the appropriate inquiry. However, in light of all the circumstances, I do not believe it would be worthwhile for our Court to allow the Government an opportunity to salvage the conviction by remanding the ease to the trial level for a DuBay hearing. Instead, I must join in setting aside the conviction.

. See ABA Standards, The •Defense Function §§ 5.2 and 3.1 (1971). These same standards, with minor changes in wording, were approved by the ABA Standing Committee on Association Standards for Criminal Justice as Standards 4-5.2 and 4-3.1, and later adopted by the House of Delegates in February, 1979. Standard 4-7.7, (Testimony by the defendant) initially was adopted by the ABA House of Delegates in 1971; but a revision approved by the Committee was not adopted by the House in 1979. Editorial Note to Standard 4-7.7, ABA Standards for Criminal Justice, vol. I, p. 4.95 (2d ed.1980).


. The local rules applicable in the Judicial Circuit where the case was being .tried called for notice of alibi defenses; but it might be questioned whether under these rules an accused must give notice of an intent to establish alibi solely by his own testimony, as appellant attempted to do in the case at bar. Notice of alibi defenses would seem an excellent subject for uniform treatment by the Manual for Courts-Martial, rather than for diverse treatment in local rules.


. In Lowery Circuit Judge Hufstedler preferred to rest the decision on the appellant’s Sixth Amendment right to effective assistance of counsel.


. Obviously, the judge would have been reluctant to declare a mistrial, since he had previously done so in this same case.


. United States v. DuBay, 17 U.S.C.M.A. 147, 37 C.M.R. 411 (1967). See also United States v. Vietor, 10 M.J. 69 (C.M.A.1980); United States v. Killebrew, 9 M.J. 154 (C.M.A.1980).